Order entered July 1, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-21-00385-CV

                    IN RE VICTOR J. BLACK, Relator

         Original Proceeding from the Criminal District Court No. 7
                           Dallas County, Texas
                    Trial Court Cause No. F09-62734-Y

                                   ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   LANA MYERS
                                                JUSTICE